

FIFTH AMENDMENT TO LOAN AGREEMENT
 


This Fifth Amendment to Loan Agreement (“Amendment”) is dated effective as of
February 11, 2011, and is between Regions Bank, an Alabama banking corporation,
as successor by merger to Union Planters Bank, N.A. (“Lender”) and Bioanalytical
Systems, Inc., an Indiana corporation (“Borrower”).


RECITALS
 
Lender, Borrower and BAS Evansville, Inc. (“BAS”) entered into a certain Loan
Agreement dated October 29, 2002, as amended by a certain Amendment to Loan
Agreement dated June 1, 2004 and a certain First Amendment to Loan Agreement
dated February 11, 2008 (collectively, the “Prior Loan Agreement”) in connection
with (i) a certain Promissory Note (Term Loan) executed by Borrower in favor of
Lender in the original principal amount of $5,410,000.00 dated October 29, 2002,
as amended by Amendment to Promissory Note (Term Loan) dated June 1, 2004, (ii)
a certain Promissory Note (Loan (West Lafayette)) executed by Borrower in favor
of Lender in the original principal amount of $2,250,000.00 dated October 29,
2002, as amended by Amendment to Promissory Note (Loan (West Lafayette)) dated
June 1, 2004, and (iii) a certain First Replacement Promissory Note (Loan (Mt.
Vernon)) executed by Borrower and BAS in favor of Lender in the original
principal amount of $1,698,540.11 dated February 11, 2008 (“Mt. Vernon Note”)
(all notes listed in this recital are collectively, the “Prior Notes”). As
security for the Prior Loan Agreement and the Prior Notes, Borrower granted to
Lender a certain Real Estate Mortgage and Security Agreement (Fixture Filing)
(West Lafayette) dated October 29, 2002, and recorded on November 19, 2002, as
Instrument No. 02037358 with the Office of the Recorder of Tippecanoe County,
Indiana, and BAS Evansville, Inc. granted to Lender a certain Real Estate
Mortgage and Security Agreement (Fixture Filing) (Mt. Vernon) dated October 29,
2002, and recorded on November 13, 2002, as Instrument No. 20027318 with the
Office of the Recorder of Posey County, Indiana (collectively, the “Prior
Mortgages”).
 
Lender and Borrower entered into a certain Loan Agreement dated December 18,
2007, as amended by a certain First Amendment to Loan Agreement dated January 3,
2008, a certain Second Amendment to Loan Agreement dated May 18, 2009, a certain
Third Amendment to Loan Agreement dated January 13, 2010 and a certain Fourth
Amendment to Loan Agreement dated November 29, 2010 (as may be further amended
from time to time, collectively, the “Loan Agreement”).
 
To further secure the Indebtedness of Borrower to Lender, BAS executed and
delivered to Lender a certain Unconditional Unlimited Continuing Guaranty dated
January 13, 2010 whereby BAS guarantied the Indebtedness of Borrower to Lender
including, but not limited to, the Prior Notes and the Replacement Note (as such
term is hereinafter defined).
 
The parties desire to amend the Loan Agreement to modify certain terms of the
Loan Agreement, as herein provided.
 
 
 

--------------------------------------------------------------------------------

 
 
TERMS
 
NOW, THEREFORE, in consideration of the foregoing and the mutual obligations of
the parties hereto, the Loan Agreement is hereby amended as follows:


    1.    AMENDMENTS TO THE LOAN AGREEMENT.
 

 
    A.   Section 1 (Definitions) the definition of “Term Loan Maturity Date” is
amended to mean November 1, 2012.

 

 
    B.   Section 2 (Term Loan).  Section 2 (Term Loan) is amended to read:
Lender shall lend to Borrower and Borrower shall borrow from Lender the amount
of $1,341,358.25 pursuant to the terms and conditions in the Loan Agreement and
in that certain Term Loan Note dated effective February 11, 2011.

 
     2.    CONTINUING EFFECT.  All other terms, conditions, representations,
warranties and covenants contained in the Loan Agreement shall remain the same
and shall continue in full force and effect.  In consideration hereof, Borrower
represents and warrants that each representation and warranty set forth in the
Loan Agreement, as hereby amended, remains true and correct as of the date
hereof, except to the extent that such representation and warranty is expressly
intended to apply solely to an earlier date, that there presently exist no known
offsets, counterclaims or defenses to the performance of the obligations under
the Instruments (collectively, the “Obligations”) (such known offsets,
counterclaims or defenses, if any, being hereby expressly waived), and that
Borrower has no other known claims, demands, allegations or rights of action of
any nature based on any matter arising from or related to the Obligations or
Borrower’s relationship with the Lender (such known claims, demands, allegations
or rights of action, if any, being hereby expressly waived) nor has there
occurred any Event of Default under the Loan Agreement or any of the
Instruments, and that there will be no Event of Default after giving effect to
the transactions contemplated by this Amendment.  The representations and
warranties contained in the Loan Agreement originally shall survive this
Amendment in their original form and shall survive as continuing representations
and warranties of Borrower. Except as expressly herein provided, the Loan
Agreement and this Amendment shall be interpreted, wherever possible, in a
manner consistent with one another, but in the event of any irreconcilable
inconsistency, this Amendment shall control.  The parties each hereby agree to
cooperate in all reasonable requests of each other party hereto, including,
without limitation, the authentication of financing statements and other
documents, which the requesting party deems reasonable, necessary, appropriate
or expedient to carry out the intents and purposes of this Amendment.
Capitalized terms used herein and not specifically herein defined shall have the
meanings ascribed in the Loan Agreement.
 
     It was Lender’s intent that the Loan Agreement should replace the Prior
Loan Agreement and, in good faith, Lender has been monitoring and administering
the Obligations and the Prior Notes with the covenants contained in the Loan
Agreement. By execution of this Amendment, Borrower and Lender agree that (i)
the Prior Loan Agreement, (ii) the Prior Notes, (iii) the Prior Mortgages, (iv)
a certain Term Loan Note executed by Borrower in favor of Lender in the original
principal amount of $1,341,358.25 dated effective February 11, 2011 (the
“Replacement Note”), (v) a certain Real Estate Mortgage and Security Agreement
(Fixture Filing) granted by Borrower to Lender dated December 18, 2007, and
recorded January 10, 2008, as Instrument No. 200808000629 with the Office of the
Recorder of Tippecanoe County, Indiana, and (vi) a certain Real Estate Mortgage
and Security Agreement (Fixture Filing) granted by Borrower to Lender dated
December 18, 2007, and recorded February 19, 2008, as Instrument No. 200800695
with the office of the Recorder of Posey County, Indiana, and all documents and
instruments executed in connection therewith, shall be monitored and
administered in accordance with the Loan Agreement, and in the event of any
irreconcilable inconsistency between the Prior Loan Agreement and the Loan
Agreement, the Loan Agreement shall control. 
 
 
-2-

--------------------------------------------------------------------------------

 
 
     3.   CONDITIONS PRECEDENT.  Notwithstanding anything contained in this
Amendment to the contrary, the Lender shall have no obligation under this
Amendment until each of the following conditions precedent have been fulfilled
to the satisfaction of the Lender:
 
(a)     The Lender shall have received each of the following, in form and
substance satisfactory to the Lender:


(1) This Amendment and such other instruments, documents and opinions as the
Lender shall reasonably require, all duly executed by the parties thereto in the
forms approved by the Lender;
 
(2) The Term Loan Note dated effective February 11, 2011 executed by the
Borrower;
 
(3)  A Consent and Confirmation of Guaranty executed by BAS;
 
(4)  All reasonable expenses of the Lender (including, without
limitation, reasonable attorneys’ fees), shall have been reimbursed by Borrower.


(b)     All legal matters incident to this Amendment shall be reasonably
satisfactory to the Lender and its counsel.
 
    4.    COUNTERPARTS. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Facsimile signatures will
be deemed acceptable and binding.
 
    The parties are signing this Amendment on the date stated in the
introductory paragraph.
 

    LENDER:       REGIONS BANK          
 
By:
/s/ Michael F. Zingraf       Michael F. Zingraf, Senior Vice President          
       

 
 
-3-

--------------------------------------------------------------------------------

 
 

    BORROWER:       BIOANALYTICAL SYSTEMS, INC.          
 
By:
/s/ Michael R. Cox       Michael R. Cox, Vice President of Finance              
   

 
STATE OF INDIANA
)
   
)
    SS:
COUNTY OF            
)
 



    Before me, the undersigned Notary Public, personally appeared Michael R.
Cox, the Vice President of Finance of Bioanalytical Systems, Inc., an Indiana
corporation, who on behalf of said entity acknowledged the execution of the
foregoing instrument and swore to the truth of the statements made therein.
 
 Witness my hand and Notarial Seal this _____ day of February, 2011.


My commission expires:
             
Notary Public
County of Residence:
             
Printed
 
   

 
 
-4-

--------------------------------------------------------------------------------

 
